In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-19-00041-CV


                              IN THE INTEREST OF M.R., A CHILD

                             On Appeal from the 108th District Court
                                       Potter County, Texas
                    Trial Court No. 90230-E, Honorable Carry Baker, Presiding

                                             May 14, 2019

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       D.S. (Dan) appeals the order terminating his parental rights to his child, M.R.

(Miles).1 Dan contends the evidence is insufficient to support the statutory grounds for

termination under (E) and (O) of § 161.00b(1) of the Texas Family Code. He also alludes

to the sufficiency of the evidence underlying the finding that termination was in Miles’s

best interest, though he does not brief that topic. We affirm.

       The following was garnered from the evidentiary record before us. Dawn and Dan

were the biological parents of Miles.            Apparently, the two adults met when Dan (a

convenience store employee) saw Dawn being assaulted outside the store.                         He


       1The   names used in this opinion of the parents and child are not their actual names.
intervened. That led to their communicating with each other and eventual cohabitation

over a two-year period. Dawn was about 40 years younger than him when they met.

They never married, but during their cohabitation, Dawn became pregnant with Miles.

Dan admitted that he had no doubt that the child was his, despite Dawn being a prostitute

who often stayed elsewhere.

       In time, their cohabitation came to an end. Apparently, Dawn had men coming to

the house while Dan was working. One of the men would “beat her up.” At least one

other would get high with Dawn on methamphetamine, despite her being pregnant. She

told Dan that the person who took drugs with her was a cousin, which representation

ultimately proved false. Dan admitted at trial to believing the mother of his unborn child

had been using drugs since she began living with him. But, upon discovering that Dawn

and her supposed cousin were using meth in the house, he “kicked her out.” She was

three to four months pregnant with his child at the time, a fact that Dan actually knew.

That left the care of unborn Miles to a drug addict and prostitute.

       Other evidence indicated that Dawn’s male visitor who physically assaulted her

was not the only one committing such acts upon her. Dan did so as well, according to

Dawn. So too did he stalk her. His eventual act of hitting Dawn in the head with a brick

led to his incarceration for a parole violation, and he remained incarcerated through the

final hearing at bar.

       Not only was Dan physically abusive but also a convicted criminal who spent

multiple years in prison for the offenses he committed. A number occurred during his

younger years. Others happened in 2012 and as recently as 2018 after Miles was born.

Four of his convictions were for burglary. One involved evading arrest and another



                                             2
involved his pleading guilty to recklessly driving. His 2018 arrest resulted in his pleading

guilty to theft of property. The 2012 and 2018 criminal acts also occurred while he was

on parole, and each conviction required him to serve time in prison or a local jail.

Additionally, in the 18 months since Miles was born, Dan spent 8 of them in jail. More

would be spent incarcerated if his parole were revoked given that such a revocation could

result in continued imprisonment for another six to seven years.

       The pertinent standard of review is well-known, which is described in In re A.C.,

560 S.W.3d 624 (Tex. 2018), and need not be reiterated by us. Similarly settled is the

rule that only one statutory ground need be proved to warrant termination, assuming, of

course, that termination is in the child’s best interests. Id. at 630.

       The trial court found two statutory grounds upon which to order termination. The

one we consider first is that at § 161.001(b)(1)(E) of the Family Code. It provides that

termination may occur if clear and convincing evidence illustrates that the parent

“engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well-being of the child.” TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E) (West Supp. 2018). We described what that clause encompassed in

In re N.K., 399 S.W.3d 322 (Tex. App.—Amarillo 2013, no pet.). So too did we observe

that endangering conduct is not restricted to action directed at the child. Id. at 330. Such

actions may also include those committed before the child’s birth. Id. And, encompassed

within them are 1) a parent’s illegal drug use, id., 2) a parent engaging in criminal activity

and its probability of incarceration that subjects the child to being left alone, id. at 331,

and 3) a parent’s engagement in domestic violence. In re K.L.P., No. 14-18-00582-CV,




                                              3
2018 Tex. App. LEXIS 10626, at *20-21 (Tex. App.—Houston [14th Dist.] Dec. 20, 2018,

pet. denied) (mem. op.).

       Application of the foregoing legal authority to the evidentiary record legitimizes the

trial court’s decision to terminate Dan’s parental rights. His physical abuse of Dawn, his

knowledge of the pregnancy, his awareness of her drug use when she was pregnant with

Miles, his decision to kick her out of the house when she was pregnant, his leaving his

unborn child in the care of a drug addicted mother who was also a prostitute, his own

history of and continued engagement in criminal activity, and his potential for remaining

in jail for another seven years was clear and convincing evidence that he knowingly

engaged in or left Miles with others who engaged in conduct that endangered the child’s

physical and emotional well-being.

       When all of the evidence is viewed in the light most favorable to the fact-finding, a

reasonable fact-finder could form a firm belief or conviction that Dan both knowingly

endangered Miles and left him with another who endangered the child. And, the contrary,

disputed evidence was and is not so significant as to prevent the fact-finder from deriving

that firm belief or conviction. So, the trial court’s decision has the support of both legally

and factually sufficient evidence to terminate the parental relationship between Dan and

Miles under subsection (E). This relieves us from assessing whether any other statutory

ground justified termination.

       As for the child’s best interests, Dan alludes to that requirement in his brief. Yet,

he failed to support it with any citation to the record or legal authority or with any type of

analysis. Thus, it was waived. See In re D.N.M., No. 07-18-00251-CV, 2018 Tex. App.




                                              4
LEXIS 7556, at *8 n.4 (Tex. App.—Amarillo Sept. 13, 2018, no pet.) (mem. op.) (holding

the issue waived because of the lack of factual and legal analysis).

      We affirm the trial court’s “Order of Termination.”



                                                              Per Curiam




                                            5